ORDER
The Court having considered the joint Petition of the Attorney Grievance Commission of Maryland and respondent to place the respondent, Claudius Rogers Hall, Jr., on indefinite suspension pending further Order of this Court, it is this 13th day of September, 1993,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Claudius Rogers Hall, Jr., is indefinitely suspended from the practice of law in Maryland, effective immediately, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Claudius Rogers Hall, Jr., from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.